Citation Nr: 0336068	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
chondral defect of the patella, with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Although the RO sent correspondence in December 2001 that 
notified the veteran of the VCAA, a review of the claims file 
reveals that not all of the notification and duty to assist 
provisions of the Act have been met.  Specifically, the 
letter informed the veteran of the type of evidence needed to 
establish service connection.  Since the veteran's knee 
disability is already service-connected, he should have been 
notified of specific information and evidence needed to 
support his claim that his disability increased in severity.  
Moreover, the veteran should have been provided notice of the 
specific evidence needed to substantiate his claim, notice of 
the specific evidence he is responsible for submitting, and 
notice of the specific evidence VA will attempt to secure on 
his behalf.

The August 2002 VA examination report indicated that the 
claims file was not available for review.  VA regulations 
require that each disability be viewed in relation to its 
history both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2003).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review in conjunction with the examination, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).   

The RO is also advised to make efforts to obtain records of 
any ongoing treatment the veteran received for his left knee 
disability during the pendency of the appeal that have not 
been associated with the file.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The record shows that four operative procedures were 
performed on the veteran's left knee in the last three years.  
In a statement received in May 2002, the veteran indicated 
that he sought treatment for his left knee on several 
occasions through doctors appointments, emergency room 
visits, and physical therapy.  In addition, he indicated that 
he missed a lot of work due to his knee disability.  In view 
of the foregoing, the RO should address whether 
extraschedular consideration is warranted when reviewing the 
claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
left knee disability since August 2002 
and ask him to sign the appropriate 
releases.  Thereafter, any such records 
obtained should be associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all specific notification 
and development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The veteran should submit a copy of 
his time and attendance record at 
Pennsylvania American Water Company since 
October 2001, or at any other employer 
since October 2001.

4.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
severity of his left knee disability.  
All tests and studies deemed necessary to 
make this determination should be 
ordered.  The claims folder must be made 
available to the physician for review.  A 
notation that this record review took 
place should be included in the 
physician's report.

The report must include range of motion 
of the left knee with notations as to the 
degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the left 
knee due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The presence or 
absence of arthritis should be noted, and 
the examiner must specifically address 
the degree of, or absence of, subluxation 
or lateral instability. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim to include documentation 
of their consideration whether 
extraschedular is appropriate.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




